Citation Nr: 1145155	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  06-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic urinary tract system infection.

2.  Entitlement to service connection for residuals of a right ankle sprain. 

3.  Entitlement to service connection for a left ankle disability, as secondary to residuals of a right ankle sprain. 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to February 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before a Decision Review Officer (DRO) in July 2005.  A transcript of this hearing has been associated with the Veteran's claims folder.

This case was remanded by the Board in May 2008 and June 2010 for additional development.  Such has been completed and the Veteran's appeal has been returned to the Board for additional consideration. 

In the June 2010 remand, the Board requested the Veteran identify which ankle, left or right (or both) was the subject of her appeal of her claim for service connection.  In an October 2010 statement, the Veteran indicated that she injured her right ankle during service and that she also experiences problems with her left ankle.  As a result, the Board has bifurcated the Veteran's ankle claim into the two separate issues listed on the title page. 

The issue of entitlement to an evaluation in excess of 10 percent for the service-connected anxiety has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Following the September 2011 supplemental statement of the case, additional VA outpatient treatment records were associated with the Veteran's claims folder.  The record does not indicate that this evidence has been considered by the RO and a waiver of initial RO consideration is not currently of record.  Nevertheless, there can be no prejudice to the Veteran in the Board's reviewing these documents in the first instance since the Board is granting service connection for chronic urinary tract infections.  As the Board is remanding the Veteran's claims for left and right ankle disabilities, the AOJ will have an opportunity to consider the records when readjudicating the Veteran's claims.  As a result, the Veteran is not prejudiced by the Board's adjudication at this time.  A waiver of RO consideration of the additional evidence is therefore not required.  See 38 C.F.R. § 20.1304 (2011); Bernard v. Brown, 4 Vet. App. 384 (1993). 

The issues of entitlement to service connection for residuals of a right ankle sprain and entitlement to service connection for a left ankle disability, as secondary to residuals of a right ankle sprain, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's recurrent urinary tract infections are shown to have had their clinical onset during the Veteran's active service.


CONCLUSION OF LAW

The Veteran's recurrent urinary tract infections are due to a disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of her claim - in light of the fact that service connection for chronic urinary system infection is being granted.  

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the service connection benefit sought on appeal.

II. Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

III. Analysis

The evidence of record documents that the Veteran was treated for urinary tract infections on multiple occasions during her active duty service.  For example, a September 1980 service treatment record reflects that the Veteran was diagnosed with a "marked UTI" (urinary tract infection).  These records also reflect that she was diagnosed with a urinary tract infection in October 1985. 

Based on the competent and credible evidence which clearly indicates that the Veteran had urinary tract infections during service, the Board finds that an in-service disease (the second Shedden element) has been demonstrated. 

The earliest post-service diagnosis of a urinary tract infection contained in the Veteran's claims folder comes from a March 1993 treatment record of M.A.O., M.D.  

During the July 2005 hearing, the Veteran testified that she continued to experience urinary tract infections after separating from service.  See the Hearing Transcript, page 8.  In addition, in statements dated in April 2010 and October 2010, the Veteran suggested that she received treatment for her chronic urinary tract infections from the Morton Plant Hospital in Clearwater, Florida from 1987 to 1990.  A request for records from the Morton Plant Mease Health Care System, however, indicates that the Veteran's records were destroyed in compliance with the Hospital's record retention policy.  See a May 2010 statement from the Morton Plant Mease Health Care System. 

The Veteran's VA treatment records indicate that she underwent a cystocopy with bladder instillation for the treatment of interstitial cystitis in June 2004.  She was diagnosed with interstitial cystitis with urinary tract infection in July 2004.  

Based on the evidence indicating that the Veteran has been diagnosed with a urinary tract infection during the appeal period, the Board finds that competent and credible evidence of a current disability (the first Shedden element) has been demonstrated.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (The "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

As noted, the first and second Shedden elements have been met.  With respect to the third Shedden element (a competent and credible nexus), the Board remanded the Veteran's claim in May 2008 and June 2010, in part, to determine the nature and etiology of her claimed bladder disorder, to include urinary tract infections. 

The Veteran was afforded a VA examination in April 2010.  After reviewing the  claims folder and conducting a physical examination, the VA examiner stated that "[t]he actual cause of the Veteran's recurrent urinary tract infections in the past is not clear at this time, nor is there any indication in the [V]eteran's record what the cause may have been.  At this time however, [the] [V]eteran has no evidence of infection and has not had any urinary tract infection in years." 

In June 2010, the Board requested that the April 2010 VA examiner issue an addendum which addressed, in part, whether it was at least as likely as not that the Veteran had any disability involving the bladder, to include recurrent urinary infections, which began in service or were a result of such service.  

In an October 2010 addendum, the VA examiner stated that the recurrent urinary tract infections the Veteran experienced were at least as likely as not related to the urinary tract infections that she had during service.  

While the VA examiner stated in the October 2010 addendum that the Veteran appears to have not had any urinary tract infections since she underwent a cystoscopy and was treated with bladder instillations, the record clearly indicates that she had a current disability during the appeal period.  See Madden, supra.  Moreover, the examiner's statement that the Veteran's urinary tract infections were a continuation of the infections she experienced during service establishes continuity of symptomatology.  The Board observes that there is no competent evidence to the contrary.  

In short, the record contains competent and credible evidence of a nexus between the Veteran's in-service disease and her current disability.  The third Shedden element has been met.  As such, the Board finds that the evidence of record supports a grant of service connection for recurrent urinary tract infections.  


ORDER

Service connection for recurrent urinary tract infections is granted.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues of entitlement to service connection for a right and left foot disability must be remanded for further development of the record.  

As noted in the Introduction, the Veteran has raised the issue of entitlement to service connection for a left ankle disability as secondary to her right ankle disability.  Although the RO has sent the Veteran several notification letters, these letters have not informed the Veteran of what evidence is necessary to substantiate service connection for her left ankle claim on a secondary basis.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  The Board must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.).

The record also indicates that the Veteran has applied for benefits from the Social Security Administration (SSA).  See, e.g., a July 2005 treatment record.  VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The medical and legal documents pertaining to the Veteran's application for benefits have not been associated with the claims folder, and no attempt appears to have been made to procure them.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Because the record indicates that the Veteran has applied for benefits from the SSA, the Board finds that her appeal must be remanded in order to accord the AOJ an opportunity to procure these documents.  38 C.F.R. § 3.159(c)(2) (2011).

In addition, as noted in the Introduction, additional recent VA treatment records have been associated with the Veteran's claims folder.  These records include October 2011 X-ray studies of the Veteran's right and left ankle which indicated that her ankles were normal.  An October 2011 VA podiatry treatment record, however, indicated that the Veteran has bilateral ankle instability. 

Accordingly, and based on this evidentiary posture, the Board finds that this case contains medical questions which cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions]. 

These questions concern: (1) whether the Veteran has a current ankle disability and if so; (2) whether her right ankle disability is related to her military service, and; (3) whether any left ankle disability was caused or aggravated (permanently worsened beyond normal progression) by her right ankle disability.  These questions must be addressed by an appropriately qualified medical professional.  A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Finally, the Veteran has been receiving ongoing treatment from the VA Medical Center (VAMC) in Saginaw, Michigan.  On Remand, any of the Veteran's relevant treatment records should also be obtained and associated with her claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with a VCAA notice letter which informs her of what the evidence must show to establish service connection on a secondary basis for a left ankle disability as due to her right ankle disability. 

2.  The RO should take all indicated action to obtain copies of all records of the Veteran's treatment for a right or left ankle disability by VA in Saginaw, Michigan dated from January 2006.  These records should be incorporated into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated in the claims file. 

3.  The RO should contact the SSA for the purpose of obtaining all decisions and records from that agency that pertain to the Veteran's claim for disability benefits.  Any records so obtained should be associated with the Veteran's VA claims folder.  Any notice from SSA that these records are not available should be noted in the Veteran's claims folder.

4.  After the above development has been completed, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of her claimed right and left ankle disabilities.  The claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner, to include X-ray studies, should be accomplished, and the results should be annotated in the evaluation report.  

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not, (50 percent probability or greater), that any identified right ankle disability had its clinical onset in service or otherwise is due to an event or incident of her active duty service. 

The examiner should also indicate whether any identified left ankle disability was caused or aggravated by a right ankle disability.  If the Veteran is found to have a left ankle disability that is aggravated by a right ankle disability, the examiner should quantify the approximate degree of aggravation.  

Complete rationale should be provided for all opinions expressed.  

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of her claim.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including cooperating with VA and prison authorities in reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


